Citation Nr: 0525477	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-14 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Counsel




INTRODUCTION

The veteran served on active duty for training from February 
1958 to August 1958 and on active duty from October 1961 to 
June 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  Jurisdiction over the claims folder was 
thereafter transferred to the Buffalo, New York RO.  

The Board remanded the case in May 2004 for further 
development, and the case was returned to the Board in August 
2005.  


FINDINGS OF FACT

The veteran's hearing loss disability is manifested by level 
II hearing loss in one ear and level I hearing loss in the 
other ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The record reflects that through the statement of the case, 
as well as supplemental statements of the case and various 
correspondence, including a May 2004 letter from the Appeals 
Management Center, the veteran has been informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence in support of his claim, and 
the evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although VA did not 
specifically inform the veteran that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that the veteran's service medical 
records as well as all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations to determine the degree of severity of his 
hearing loss.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

Although the agency of original jurisdiction initially 
adjudicated the veteran's claim before providing the required 
notice, it also readjudicated the claim following the 
provision of the required development and the completion of 
all indicated development of the record.  There is no 
indication in the record or reason to believe that the 
ultimate decision in this case would have been different had 
the claim not been adjudicated prior to the provision of the 
required notice.  In sum, the Board is satisfied that any 
procedural errors in the originating agency's development and 
consideration of the claim were insignificant and 
nonprejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.  

II.  Factual Background

The veteran's claim for an increased evaluation was received 
in July 2001.  In response to the claim, he was afforded a VA 
audiology examination in September 2001.  It revealed pure 
tone thresholds in the right ear of 25, 75, 70, and 70 
decibels at 1000, 2000, 3000 and 4000 hertz, respectively.  
The average pure tone threshold for the right ear was 60 
percent.  Pure tone thresholds in the left ear were 20, 75, 
70, and 55 decibels at the same frequencies.  The average 
pure tone threshold for the left ear was 55 percent.  Speech 
recognition scores were 84 percent in both ears.  The summary 
of audiological test results reflected normal hearing in the 
right ear from 250 hertz through 1000 hertz with a moderately 
severe to severe sensorineural hearing loss from 1500 hertz 
through 8000 hertz.  The left ear reflected normal hearing 
from 250 hertz through 1000 hertz with a moderately severe to 
severe sensorineural hearing loss from 1500 hertz to 8000 
hertz.  

On VA audiological examination in April 2005, pure tone 
thresholds in the right ear were 25, 75, 70, and 70 decibels 
at 1000, 2000, 3000 and 4000 hertz, respectively.  The 
average pure tone threshold for the right ear was 60 percent.  
Pure tone thresholds in the left ear were 25, 70, 70, and 60 
decibels at the same frequencies.  The average pure tone 
threshold for the left ear was 56 percent.  Speech 
recognition scores were 80 percent in the right ear and 88 
percent in the left ear.  The summary of audiologic test 
results in the right ear was normal, precipitously sloping to 
moderately severe to severe predominantly sensorineural 
hearing loss.  The left ear findings were interpreted as 
normal precipitously sloping to moderately severe 
sensorineural hearing loss.  


III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second. 38 C.F.R. § 
4.85(a) and (d) (2004).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral. 38 C.F.R. § 4.86.  

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the puretone audiometry test.  The horizontal 
lines in table VI, referenced in 38 C.F.R. § 4.85, represent 
nine categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the puretone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear. The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  

In considering the veteran's claim of entitlement to a rating 
in excess of 10 percent for bilateral hearing loss 
disability, the Board notes the veteran's hearing impairment 
falls into the exceptional patterns of hearing impairment.  
In this regard, it is noted that the findings on the 
September 2001 examination are indicative of level III 
hearing impairment in the right ear and level II hearing 
impairment in the left ear.  A noncompensable evaluation is 
warranted when those values are applied to Table VII.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2004).  However, since 
the veteran's hearing loss disability falls into the criteria 
for exceptional patterns of hearing impairment due to pure 
tone thresholds of 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, evaluation under Table VIA is 
for application in this case.  In this regard, the 
examination findings in September 2001 are indicative of 
level IV hearing impairment in both ears, which warrants a 10 
percent rating when those values are applied to Table VII.  
Moreover, the findings on the April 2005 audiometric 
evaluation are indicative of level IV hearing impairment in 
both ears when applied to Table VIA.  A 10 percent rating is 
warranted when those values are applied to Table VII.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (2004).  Consequently, 
the disability is properly evaluated as 10 percent disabling 
under the schedular criteria.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required hospitalization 
for his bilateral hearing loss disability and the 
manifestations of the disability are those specifically 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
evaluation warranted under the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss disability is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


